Citation Nr: 1430939	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-43 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected chondromalacia patella of the left knee.

2.  Entitlement to a compensable disability rating for service-connected chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claims.

The Veteran seeks a compensable disability rating for his service-connected bilateral chondromalacia patella of the knees.  In a July 2010 statement, the Veteran disputed the VA examiner's contention that his knee disabilities have no significant effect on his job.  He also maintained that he was suffering from worsening symptoms of his knee disabilities.  He was last afforded a VA examination in connection with his knee disabilities in March 2009.  As the evidence of record indicates the Veteran may be suffering from worsening symptoms of his service-connected knee disabilities, more contemporaneous medical findings are needed to evaluate the disabilities on appeal.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral knee disabilities.  The examiner should review the Veteran's claims file prior to the examination.  All appropriate tests and studies, including X-rays and range of motion studies of the right and left knees, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected bilateral knee disabilities.  If pain on motion is observed, the examiner must indicate the point at which pain begins. 

The examiner must identify all impairments affecting both knees.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the knees and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum in either of the knees.

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



